Title: James Ronaldson to Thomas Jefferson, 19 November 1810
From: Ronaldson, James
To: Jefferson, Thomas


          
            Sir
            Philadelphia Novr 19 1810
          
           I do not pretend to judge the importance of the enclosed; the object of sending it is to benefit the United States
          Should the turmoils of Europe more immediately involve the interests of the Union and call into operation the resources we possess, some of them will be found in the poor state and prospects of European soldiers and labourers; compared with those of this country.
          The paper is now subjected to the criticism of a judge chosen for superior Intelligence, Virtue, & Patriotism, who will find an appology for the defects of the head in the motives of the heart. It was an inexpressible something that appeared abo’ about the troops I saw at Bordeaux & Bayonne on their way to Spain, that sugested the ideas conveyed under the form of a Dialogue and it is very probable they are equally applicable to English as French.
          It appears to me, best not to speak of such projects; least their operation when wanted by the US might be counteracted by the Europeans, or more jealousy excited in the courts of London & Paris than already exists which certainly is abundant. After perusing please return the paper but take no notice of its author he wishes to remain obscure; none have seen it except it may be General Armstrong a coppy was privately sent  him at the time a rupture between the US & France appeared inevitable—This was a dangerous perhaps and rash procedure as a discovery would have been attended with fatal consequences
          
            With sentiments of Respect & esteem I am &a
            
 James Ronaldson
          
        